     Case 2:19-cv-00057-WBS-KJN Document 42 Filed 11/10/20 Page 1 of 2


 1 R. PARKER WHITE, SBN 95579
   JOSEPH A. ANDROVICH, SBN 261788
 2 BRELSFORD, ANDROVICH & WHITE
   1001 G Street, Suite 301
 3 Sacramento, CA 95814
   Phone: (916) 449-1300
 4 Fax: (916) 449-1320
   Email: jandrovich@baw-attorneys.com
 5

 6 Attorneys for Plaintiff

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 GRAYSON L. HARE, JR.                                   Case No. 2:19-cv-00057-WBS-KJN

12                 Plaintiff,                             STIPULATION AND ORDER FOR
            v.                                            DISMISSAL
13

14 UNITED STATES OF AMERICA; COOK
   MEDICAL, LLC; and DOES 1 through 30,
15 inclusive,

16                 Defendants.
17

18
     TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
19
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure Section 41(a),
20
     plaintiff GRAYSON L. HARE, JR. and defendants UNITED STATES OF AMERICA and COOK
21
     MEDICAL, LLC. by and through their attorneys, hereby stipulate to voluntarily dismiss the entire
22

23 above-captioned action as to all defendants and all causes of action with prejudice, with each side

24 to bear its own costs, expenses and attorneys' fees.

25 ///

26
     ///
27
     //
28
     Case 2:19-cv-00057-WBS-KJN Document 42 Filed 11/10/20 Page 2 of 2


 1 Dated: October 8, 2020                       BRELSFORD ANDROVICH & WHITE

 2

 3
                                                By:    /s/ Joseph A. Androvich
 4                                              JOSEPH A. ANDROVICH
                                                Attorney for Plaintiff, GRAYSON L. HARE, JR.
 5

 6 Dated: October 8, 2020                       SHOOK HARDY & BACON, LLP.
 7

 8
                                                By:     /s/ Michael Kleffner
 9                                              MICHAEL KLEFFNER
                                                Attorney for Defendant, COOK MEDICAL, LLC.
10

11 Dated: October 8, 2020

12

13                                              By:     / s/ Jeffrey J. Lodge
                                                JEFFREY J. LODGE
14                                              Attorney for Defendant, UNITED STATES OF
15                                              AMERICA

16

17

18

19

20                                              ORDER

21          IT IS HEREBY ORDERED, pursuant to the parties' stipulation filed on October 8, 2020,
22
     that Plaintiff's Complaint is DISMISSED with prejudice.
23
            IT IS SO ORDERED.
24
     Dated: November 9, 2020
25

26
27

28

                                                    2
                                                  ORDER
